DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2003/0050602 (“Pettis”).
Regarding Claim 1, Pettis discloses a syringe set (see Fig. 1b – see also, generally, Fig. 4) with improved engageability, the syringe set having a structure comprising:
	A syringe barrel (not labeled – Fig. 1b, see also – generally – 66, Fig. 4) in which a medicinal fluid inlet (see Fig. 1b – not labeled, i.e. the distal end) of a predetermined length is formed to protrude at one side and a plunger (see generally – 70, 72, Fig. 4) is fitted and coupled to an opening (i.e. the proximal end) at the other side;

a syringe needle hub (24) in which a syringe needle (14) is provided and which is configured to be fitted and coupled to the outer circumference of the medicinal fluid inlet (see Fig. 1b); and
a second screw-coupling portion (28) formed on an inner circumference of the syringe needle hub (see Fig. 1A) and configured to be coupled to the first screw-coupling portion (see Fig. 1b),
wherein the first screw-coupling portion is formed as a female-thread-type coupling portion having a diameter (d) smaller than a reference diameter (D) of the medicinal fluid inlet (see Fig. 1b),
the second screw-coupling portion provided on the inner circumference of the syringe needle hub (see Fig. 1A) is formed as a male-thread-type coupling portion configured to be coupled to the female-thread-type coupling portion (see Fig. 1b), and 
a catching step (i.e. the flat shelf/step formed distal to the male threads – see Fig. 1b) having an annular shape is formed to protrude a predetermined height from an inner side end of the male-thread-type coupling portion formed on the inner circumference of the syringe needle hub (i.e. the catching step is located a distance, in the distal direction, from the proximal extent of the male threads which define the “inner side end” of said threads).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2003/0050602 (“Pettis”) as applied above, and further in view of U.S. Patent No. 2,423,762 (“Everett”).
Regarding Claim 2, Pettis discloses a valley of the female-thread-type coupling portion constituting the first screw-coupling portion and a thread of the male-thread-type coupling portion constituting the second screw-coupling portion, such that the female-thread-type coupling portion and the male-thread-type coupling portion are coupled in a state of being firmly adhered to each other through surface contact therebetween (see Fig. 1b).
.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0173753 (“Ciazza”) in view of U.S. Publication No. 2003/0050602 (“Pettis”).

a syringe barrel (22) in which a medicinal fluid inlet (31) of a predetermined length is formed to protrude at one side (see Fig. 8) and a plunger (37, 46, 50) is fitted and coupled to an opening at the other side (see Fig. 3);
a first screw-coupling portion (34) formed on an outer circumference of the medicinal fluid inlet;
a syringe needle hub (Fig. 7) in which a syringe needle (75) is provided and which is configured to be fitted and coupled to the outer circumference of the medicinal fluid inlet (see Fig. 9); and
a second screw-coupling portion (58) formed on an inner circumference of the syringe needle hub and configured to be coupled to the first screw-coupling portion (see Fig. 9); and
a catching step (59) having an annular shape being formed to protrude a predetermined height from an inner side end of the second screw coupling portion formed on the inner circumference of the syringe needle hub (see Fig. 5).
Caizza discloses the invention substantially as claimed except that the first screw thread is a female-thread-type coupling and the second screw-coupling portion is a male-thread-type coupling portion. Rather Ciazza describes the reverse, where the threads on the needle hub are female and the threads on the barrel inlet are male. 
Regarding Claim 2, Ciazza, as modified, discloses a valley (when the male/female orientation of the threads are reversed in view of Pettis) of the female-thread-type coupling portion constituting the first screw-coupling portion and a thread of the male- thread-type coupling portion constituting the second screw-coupling portion form any one of a square thread form and a trapezoidal thread form in which surfaces of the valley and the thread are horizontal in a cross-sectional view (see Fig. 7 and 8), and the female-thread- type coupling portion and the male-thread-type coupling portion are coupled in a state of being firmly adhered to each other through surface contact therebetween (see Fig. 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783         
02/23/2022